Craig G. Ongley (214) 777-4241 congley@krcl.com March 28, 2014 H. Roger Schwall, Assistant Director United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re:TransCoastal Corporation Amendment No. 4 to Registration Statement on Form S-1 Filed February 26, 2014 Response dated March 19, 2014 File No. 333-191566 Dear Mr. Schwall: With regards to your letter dated March 25, 2014, we have responded to the staff's comments and numbered our responses to correspond with the comment number in your letter. Please see our responses below: Amendment No. 4 to Registration Statement on Form S-1 Form 10-K for the Fiscal Year Ended December 31, 2012 General 1. If you determine that your proved reserves are not supported by your analog EUR figures and that revision to such quantities of proved reserves is necessary, address the following: ● provide calculations of amortization of proved properties for all applicable periods utilizing the revised quantities of proved reserves; ● provide ceiling test calculations for all applicable periods utilizing the revised quantities of proved reserves; and ● amend your financial statements to reflect any material changes related to the revised quantities of proved reserves for all applicable periods. 1 RESPONSE: Please see response to comment #2 below. Prospectus Summary, page 1 2. In comment one of our March 13, 2014 letter, we asked for the estimated ultimate recoveries ("EURs") for the James Lime analogies used in support of your Savell proved undeveloped reserves. The seven wells' data that you presented have an average and median EUR of about 2.3 BCFG. These figures do not support the Savell PUD EURs of 4.25 BCFG and 7.8 BCFG. You state "While the offset analogous wells have an average b-factor of 0.9 and an initial decline of 75-95%, TCC utilized a bfactor of 1.4 and an initial decline of 76% in evaluating the Savell PUDs based on the advancement in completion technologies in the recent past ." Rule 4-10(a)(25) of Regulation S-X states "Reliable technology is a grouping of one or more technologies (including computational methods) that has been field tested and has been demonstrated to provide reasonably certain results with consistency and repeatability in the formation being evaluated or in an analogous formation." It does not appear that you have furnished analogues that demonstrate your Savell EUR figures to have reasonable certainty of economic recovery and do not fulfill the criteria for proved reserves. Please amend your document to disclose only those proved reserves that are supported by your analog EUR figures. Alternatively, you may furnish to us analogies that support your higher EUR figures. RESPONSE: After a phone call with Mr. Winfrey on March 26, 2014 about his concerns with the four Savell PUDs within our Reserve Report; TransCoastal Management underwent the process of creating a new report with the aforementioned Savell PUDs excluded from the report to avoid any concerns that the reserves would be overstated. The new report resulted in changes to the financials as follows: -Depletion Expense would increase from $381,000 to $499,319; an increase of $118,319or 31%. -Impairment (Ceiling Test) would have no change. -SMOG would decrease from $125,074,000 to $117,491,615; a decrease of $7,582,385 or 6%. Given the overall reserves, balance sheet size, and income statement, management does not believe that the change would impact the view of a hypothetical user of the financial statements, and therefore believes that these changes are immaterial. Please see the attached spreadsheet containing the calculations used. 2 Please contact the undersigned should you have any questions. Sincerely, KANE RUSSELL COLEMAN & LOGAN PC /s/ Craig G. Ongley Craig G. Ongley 3 Summary of Changes Excluding Savell Wells Per FS Difference Depletion Expense $ 499,319 $ 381,000 $ 118,319 Impairment (Ceiling Test) $ - $ - $ - SMOG $ 117,491,615 $ 125,074,000 $ ) % Diff -6.06 % W/O Savell Wells Depletion Calculation: 1/1/13 Total Proved Reserves: Oil (BBLs) 6,387,540 NGL (BBLs) - 6,387,540 Gas (MCF) 10,235,500 6:1 Conversion Rate / 6 Gas (BBL equivalent) 1,705,917 1/1/2013 Total Proved Reserves - (BOE) 8,093,457 Current Year Production: Oil & Gas (BOE) 48,869 CO2 (BOE) - 48,869 Total Production - (BBLE) 48,869 Beginning of year reserves (BBLE) 8,142,326 Calculated depletion rate % Properties subject to Depletion $ 24,319,109 PY: Accumulated Depletion ) Less: Estimated equipment salvage - Less: Costs excluded from amortization - Plus: Estimated future development costs 59,912,460 Plus: Estimated ARC on future development expenses 156,000 Depletable Balance $ 83,194,262 Depletion for year $ 499,319 $ 381,000 As reported $ 118,319 Depletion misstatement Oil Reserves Gas reserves Future Investment Savell #6 10.01 5,410.76 3,077.19 Savell #4H 10.01 3,229.22 2,500.00 Savell #5H 9.88 3,260.33 2,500.00 Savell #7H 10.01 5,395.13 3,077.19 39.91 17,295.44 11,154.38 Calculation: Step 1: Assess impairment on unproven properties (e.g. those excluded from the depletable base). [see reg. S-X 4-10(C)(3)(II)(1) and (C)(4) “Asset Impairment” as for successful efforts and reclassify impairment to amortization base (reducing ceiling)] This analysis is qualatative and involves "triggering events" such as: • Passage of time • Decrease in prices • Higher than anticipated development costs • Decrease in reserve estimates (“downward revisions”) • Environmental issues • Adverse political; legislative; or regulatory changes Step 1 Conclusion: The company does not have any unevaluated properties which are excluded from the depletable base. Step 2:Calculation of capitalized costs for each cost center: W/O Savell Wells US Cost Center Balance W/P Ref. Capitalized costs 24,319,109 Less: Accumulated depletion ) Less: Deferred income tax effects ) Total capitalized cost for the cost center 22,911,064 {A} Notes: [1] Company is only active in the US. Second cost center is N/A. Step 3: Calculation of the cost center ceiling: W/O Savell Wells US Cost Center Balance W/P Ref. The present value of estimated future net revenues computed by applying current prices [3] of oil and gas reserves (with consideration of price changes only to the extent provided by contractual arrangements) to estimated future production of proved oil and gas reserves as of the date of the latest balance sheet presented, less estimated future expenditures (based on current costs) to be incurred in developing and producing the proved reserves computed using a discount factor of 9 percent and assuming continuation of existing economic conditions. 172,511,680 Plus: The cost of properties not being amortized (the preceding excluded properties); plus - [4] Plus: The lower of cost or estimated fair value of unproven properties included in the costs being amortized - [4] Less: Income tax effects related to differences between the book and tax basis of the excluded properties and unproven properties included in the amortization base - N/A as no unproven or excluded properties are noted 172,511,680 {B}, [6] Notes: [3] Under the SEC reporting requirements contained in Final Rule No. 33-8995 , the term current prices is defined as the historical 12-month average price. Previously, the application of current prices for purposes of the full cost ceiling test was interpreted as single day, year-end prices. [4] All costs are included in the depletable base. [5] The present value of estimated future net revenues that is computed to determine the cost center ceiling should be based on current prices and may only give consideration of price changes to the extent provided by contractual arrangements that existed at period-end. Such contractual arrangements would include those related to physical sales of an entity’s production. An entity also should consider derivative contracts if, prior to the balance sheet date, an entity enters into certain qualifying hedging arrangements for a portion of its future natural gas and oil production. In this case, the entity should use the hedge adjusted prices in calculating the current price of the quantities of its future production of oil and gas reserves covered by the hedges as of the reported balance sheet date. These arrangements qualify as cash flow hedges under the provisions of FASB ASC 815, Derivatives and Hedging , and should be documented, designated, and accounted for as such under the criteria of FASB ASC 815. [6] The future cash outflows associated with settling asset retirement obligations (AROs) that have been accrued on the balance sheet should be excluded from the computation of the present value of estimated future net revenues for purposes of the full cost ceiling calculation. However, the estimated future cash outflows related to properties with proved undeveloped reserves for which AROs have not been accrued on the balance sheet should be included in the computation. Step 4: Impairment calculation: W/O Savell Wells US Cost Center Balance Calculation of capitalized costs for each cost center: 22,911,064 Calculation of the cost center ceiling: 172,511,680 Is the asset impaired NO Impairment charge to be taken NONE Step 5:
